Citation Nr: 1646606	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-31 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, rated as noncompensable prior to November 16, 2015 and 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for bilateral hearing loss with an initial noncompensable rating.  A subsequent rating decision in December 2015 increased the rating to 40 percent, effective November 16, 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Audiological testing conducted on February 8, 2012 shows the Veteran did not have an exceptional hearing loss pattern in either ear and had Level II hearing loss for the right ear and Level IV hearing loss for the left ear upon application of Table VI.

2.  Audiological testing conducted on June 18, 2014 shows the Veteran had an exceptional hearing loss pattern bilaterally with Level VIII hearing loss in the right ear and Level VII hearing loss in the left ear upon application of Table VIA.

3.  Audiological testing conducted on August 4, 2015 shows the Veteran had an exceptional hearing loss pattern in the left ear only with Level V hearing loss for the right ear and Level XI hearing loss for the left ear upon application of Table VI and Table VIA.

4.  Audiological testing conducted on November 16, 2015 shows the Veteran had an exceptional hearing loss pattern in the left ear only with Level V hearing loss for the right ear and Level X hearing loss for the left ear upon application of Table VI and Table VIA.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss were not met from July 21, 2011 through June 17, 2014.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2015).

2.  The criteria for a 40 percent rating, but no higher, for bilateral hearing loss have been met since June 18, 2014.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2012.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided audiological examinations in February 2012 and November 2015.  There is nothing that suggests these examinations were inadequate for rating purposes as the examiners provided specific findings regarding the applicable rating criteria after an examination and review of the claims file.  The Veteran has elected not to appear at a hearing regarding his appeal.

The Board notes the Veteran submitted additional evidence regarding his claim after certification of his appeal to the Board that has not been considered by the Agency of Original Jurisdiction (AOJ).  Waiver of AOJ review of the additional evidence is presumed given that the Veteran's substantive appeal was filed on or after February 2, 2013.  See 38 U.S.C.A. § 7105(e)(1).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to the VA rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examination reports, however, are required to include full descriptions of the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. at 455.

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.

The Veteran was initially provided a VA audiological examination in February 2012.  This constitutes the first audiometric testing for the requisite rating period, which commenced on July 21, 2011.  The February 2012 examiner noted the Veteran's reports of difficulty hearing in noisy environments and the impact this had on his ability to communicate with his wife.  The examiner further noted the Veteran had used hearing aids for several years at the time of the examination.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
60
75
100
Left Ear
40
65
80
105

The average pure tone threshold for the right ear was 68.75 decibels.  The average pure tone threshold for the left ear was 72.5 decibels.  Maryland CNC speech recognition scores were 92 percent for the right ear and 80 percent for the left ear.  The results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.

These results equate to the assignment of Level II hearing loss for the right ear and Level IV hearing loss for the left ear upon application of Table VI, which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The Veteran was provided a second VA audiological examination in November 2015.  The November 2015 examiner again noted Veteran's reports of difficulty hearing in noisy environments.  The examiner further noted the Veteran was having difficulty following conversations due to the increase in severity of hearing loss.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
50
75
80
105
Left Ear
80
70
80
100

The average pure tone threshold for the right ear was 77.5 decibels.  The average pure tone threshold for the left ear was 82.5 decibels.  Maryland CNC speech recognition scores were 80 percent for the right ear and 40 percent for the left ear.  These results equate to the assignment of Level V hearing loss for the right ear and Level X hearing loss for the left ear upon application of Table VI, which corresponds to 40 percent disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.  The Board notes the Veteran's left ear auditory thresholds constitute an exceptional hearing loss pattern as defined in 38 C.F.R. § 4.86; however, upon application of Table VIA, the results still equate to Level X hearing loss for the left ear, which does not affect the rating assigned.

The Board notes the Agency of Original Jurisdiction (AOJ) increased the rating assigned for bilateral hearing loss to 40 percent, effective November 16, 2015, based on the results of the November 2015 VA examination.  Yet, the record establishes an earlier effective date for the 40 percent rating is warranted.  In September 2016, the Veteran submitted the results of audiometric testing conducted at the James E. Van Zandt VA Medical Center on June 18, 2014.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
55
100
100
105
Left Ear
55
70
80
105

The average pure tone threshold for the right ear was 90 decibels.  The average pure tone threshold for the left ear was 77.5 decibels.  Maryland CNC speech recognition scores were 80 percent for the right ear and 68 percent for the left ear.  Although these results support a 20 percent rating upon application of Table VI and Table VII, they reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86 because the Veteran's auditory thresholds were above 55 decibels at all relevant frequencies.  Upon application of Table VIA, the results show the Veteran had Level VIII hearing loss in the right ear and Level VII hearing loss in the left ear.  This supports a 40 percent rating upon application for Table VII.  Thus, a 40 percent rating is warranted for bilateral hearing loss effective June 18, 2014.

The record also includes private audiometric testing conducted on August 4, 2015.  These test results are not presented in numerical format, but are rather a graphical depiction of the Veteran's hearing loss pattern.  Interpretation of the chart shows auditory thresholds in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
45
70
80
105
Left Ear
75
80
80
100

The average pure tone threshold for the right ear was 75 decibels.  The average pure tone threshold for the left ear was 83.75 decibels.  Maryland CNC speech recognition scores were 76 percent for the right ear and 32 percent for the left ear.  These results equate to the assignment of Level V hearing loss for the right ear and Level XI hearing loss for the left ear upon application of Table VI, which corresponds to 40 percent disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.  The Board notes the Veteran's left ear auditory thresholds constitute an exceptional hearing loss pattern as defined in 38 C.F.R. § 4.86; however, upon application of Table VIA, the results still equate to Level XI hearing loss for the left ear, which does not affect the rating assigned.

The record does not include any additional audiometric testing conducted during the appeal period.  Thus, the Board finds there is no evidence of record that would support a rating in excess of 40 percent at any point in the appeal period, and the Veteran's appeal is denied to that extent.

The Board has also considered whether extraschedular consideration is warranted.  While the Board cannot assign an extraschedular rating for a disability in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for an extra-schedular evaluation. 

The symptoms associated with the Veteran's service-connected hearing loss (i.e., significant hearing impairment and difficulty understanding speech in the presence of background noise) are foreseeable consequences of diminished speech reception and pure tone thresholds.  As such, they are contemplated by the rating criteria, which are intended to compensate for the effects of hearing loss in daily life.  See Martinak, supra.  Therefore, the rating criteria contemplate the functional impairment resulting from the Veteran's bilateral hearing loss disability, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun, 22 Vet. App. at 115-16.

The Veteran has not asserted and it has not otherwise been raised by the record that he is unemployable due to his bilateral hearing loss disability.  Therefore, consideration of a total disability rating based on individual unemployability is not warranted in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In sum, VA provided two VA audiological examinations during the appeal period.  The Board has also reviewed the results of audiological examinations found in VA and private treatment records.  Based on facts found, the Board finds a staged rating is warranted for the Veteran's bilateral hearing loss disability.  See Fenderson, 12 Vet. App. at 125-26.  The initial audiometric results in the appeal period warrant a noncompensable rating; however; the record shows there was an increase in disability first documented on June 18, 2014.  As such, an earlier effective date for the 40 percent rating currently assigned is warranted.  Nevertheless, the Veteran's auditory thresholds have never measured at a level that supports a rating in excess of 40 percent for bilateral hearing loss and to that extent the appeal is denied.

ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to June 18, 2014 is denied.

Entitlement to an effective date of June 18, 2014 for the 40 percent rating assigned for bilateral hearing loss is granted.

Entitlement to a rating in excess of 40 percent since June 18, 2014 is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


